TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 30, 2021



                                    NO. 03-21-00088-CV


                                  Diane S. Jones, Appellant

                                               v.

                      Texas Comptroller of Public Accounts, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                 DISMISSED FOR WANT OF PROSECUTION --
                    OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on January 15, 2021. Having

reviewed the record, the Court holds that Diane S. Jones has not prosecuted her appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.